UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6670


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

BILLY CAMPBELL HARDING,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:02-cr-00381-WDQ-3; 1:09-cv-00733-WDQ)


Submitted:    July 23, 2009                 Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Billy Campbell Harding, Appellant Pro Se.    James G. Warwick,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Billy    Campbell      Harding      appeals   the   district    court’s

order   denying    his    motion    for    a   sentence    reduction      under   18

U.S.C. § 3582(c)(2) (2006).          We have reviewed the record and the

district court’s order and affirm for the reasons cited by the

district   court.        See    United    States   v.    Harding,   No.   1:02-cr-

00381-WDQ-3 (D. Md. filed Mar. 31, 2009; entered Apr. 1, 2009).

We   dispense   with     oral    argument      because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                          AFFIRMED




                                          2